  Case 1:21-cv-01176-NLH Document 6 Filed 02/09/21 Page 1 of 4 PageID: 16



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY




   CHARLES B. GREENE, II                 1: 21-cv-01176-NLH

                  Plaintiff,             MEMORANDUM
                                         OPINION & ORDER
        v.

   RECOVERY CENTERS OF AMERICA,

                  Defendant.



APPEARANCES:

CHARLES B. GREENE, II
728 MILLBRIDGE ROAD
CLEMENTON, NEW JERSEY 08021
     Plaintiff appearing pro se

HILLMAN, District Judge

    WHEREAS, Plaintiff, Charles B. Greene, II, appearing pro se

has filed a complaint against Defendant Recovery Centers of

America; and

    WHEREAS, Plaintiff claims that Defendant unlawfully failed

to hire him on the basis of his race and age; and

    WHEREAS, pursuant to 28 U.S.C. § 1915(a)(1), a court may

allow a litigant to proceed without prepayment of fees if he

submits a proper in forma pauperis (“IFP”) application; and

    WHEREAS, although § 1915 refers to “prisoners,” federal

courts apply § 1915 to non-prisoner IFP applications, Hickson v.


                                    1
  Case 1:21-cv-01176-NLH Document 6 Filed 02/09/21 Page 2 of 4 PageID: 17



Mauro, No. 11-6304, 2011 WL 6001088, *1 (D.N.J.2011) (citing

Lister v. Dept. of Treasury, 408 F.3d 1309, 1312 (10th Cir.

2005) (“Section 1915(a) applies to all persons applying for IFP

status, and not just to prisoners.”)) (other citations omitted);

and

      WHEREAS, “the decision to grant or deny an IFP application

is based solely on the economic eligibility of the petitioner,”

Hickson v. Mauro, No. 11-6304, 2011 WL 6001088, at *1 (D.N.J.

Nov. 30, 2011) (citing Sinwell v. Shapp, 536 F.2d 15, 19 (3d

Cir. 1976)).   For a Court to grant in forma pauperis status to a

litigant, the litigant “must establish that he is unable to pay

the costs of his suit.”     Walker v. People Express Airlines,

Inc., 886 F.2d 598, 601 (3d Cir. 1989).        “The Supreme Court has

held that a plaintiff need not ‘be absolutely destitute to enjoy

the benefit of the statute.’”      Chatman v. Allegheny County, 144

Fed. App’x 216, 217 (3d Cir. 2005) (quoting Adkins v. E.I.

DuPont de Nemours & Co., 335 U.S. 331, 339 (1948)).          Moreover, a

Plaintiff is not entitled to relief merely because he brings an

action pro se and has expenses.         See Schneller v. Crozer Chester

Med. Ctr., 201 Fed App’x 862, 862 (3d Cir. 2006) (dismissing

appeal from order denying motion for in forma pauperis relief);

and

      WHEREAS, Plaintiff’s application states that his average

monthly income amount during the past 12 months was $5,482.00,

                                    2
    Case 1:21-cv-01176-NLH Document 6 Filed 02/09/21 Page 3 of 4 PageID: 18



which consists of $3,344.00 from his job and $2,138.00 from

retirement.1     Plaintiff also owns a 2018 KIA Sportage, which is

worth $44,000.00 and has $867.00 in his checking account.

Plaintiff explains that his total monthly expense is $3,724.71,

but his monthly income still exceeds this monthly expense by

$1,757.29.     Accordingly, this Court finds that Plaintiff has

made an inadequate showing of why he is an unable to remit the

$402 filing fee for this case and instead has sufficient assets

to pay such fee.

      THEREFORE, IT IS on this 9th day of February 2021

      ORDERED that Plaintiff’s IFP application [ECF No. 5] be,

and the same hereby is, DENIED; and it is further

      ORDERED that the Clerk of Court SHALL NOT FILE the

Complaint; and it is further

      ORDERED that Plaintiff is GRANTED LEAVE to pay the filing

fee within 30 days of the date of this Order; and it is further




1 Plaintiff lists that his income expected next month related to
his employment will be $33,448.00. This Court is unsure of
whether this is an error in Plaintiff’s application or whether
this is an accurate representation of the income he expects to
receive next month. Nevertheless, even if the correct amount is
approximately $3,344.00 or $3,448.00 rather than $33,448.00,
this Court still finds Plaintiff has made an inadequate showing
of why he is an unable to remit the $402 filing fee for a civil
action.

                                      3
  Case 1:21-cv-01176-NLH Document 6 Filed 02/09/21 Page 4 of 4 PageID: 19



    ORDERED that in the event Plaintiff fails to timely pay the

filing fee, the Court will issue an Order dismissing this case

without prejudice.



Date: February 9, 2021                    s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    4
